 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     DOUGLAS GOLD,                                          Case No.: 2:18-cv-01623-APG-NJK
11
            Plaintiff(s),                                   NOTICE REGARDING EX PARTE
12                                                          COMMUNICATIONS
     v.
13
     PAUL A. JEWISON, et al.,
14
            Defendant(s).
15
16         On March 19, 2019, the undersigned’s chambers staff received two telephone calls from
17 Plaintiff’s counsel’s firm inquiring about scheduling a case management conference. Parties and
18 counsel are prohibited from contacting Court personnel ex parte to discuss matters in their case.
19 See, e.g., Local Rule IA 7-2. Moreover, except in very limited circumstances not present here,
20 parties must request relief from the Court by filing an appropriate written request on the docket.
21 See, e.g., Local Rule 7-2(a); Local Rule 7-1(a). As such, Plaintiff’s counsel (and all other parties
22 or counsel) shall refrain from calling chambers.
23         IT IS SO ORDERED.
24         Dated: March 19, 2019
25                                                             _______________________________
                                                               NANCY J. KOPPE
26                                                             United States Magistrate Judge
27
28

                                                      1
